381 F.2d 370
UNITED STATES of America ex rel. Frank Lee ARMSTEAD, H-4872, Appellant,v.A. T. RUNDLE, Former Supt., and Joseph R. Brierley, Present Supt.
No. 16531.
United States Court of Appeals Third Circuit.
Submitted June 19, 1967.
Decided July 27, 1967.

1
Frank Lee Armstead, pro se.


2
Charles A. Haddad, Arlen Specter, Dist. Attys., Philadelphia, Pa. (Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Division, Philadelphia, Pa., on the brief), for appellee.


3
Before KALODNER and HASTIE, Circuit Judges, and VAN DUSEN, District Judge.

OPINION OF THE COURT
PER CURIAM

4
The District Court, after full hearing, denied the appellant's petition for a writ of habeas corpus, on its fact-finding that there was no merit to the appellant's contention that his guilty plea on an indictment charging him with murder, was "involuntary" in that it was brought about by a "coerced confession which was beaten out of him" by a Philadelphia detective.


5
On review of the record we are of the opinion that it fully supports the District Court's fact-finding that the appellant's testimony that his confession was "coerced" was "lacking in credibility" and that his plea of guilty "was intelligently and voluntarily made by Mr. Armstead after consultation with and the advice of counsel."


6
For the reasons stated the Order of the District Court denying the appellant's petition for a writ of habeas corpus will be affirmed.